             Case 1:21-cv-01800-RA Document 16 Filed 04/21/21 Page 1 of 1
                                                                          USDC-SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC#:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 4/21/2021


 YOHANCE STEWART and THERESA
 HUTCHINSON,

                                Plaintiffs,

                          v.
                                                                       No. 21-CV-1800 (RA)
 KAMTECH SOLUTIONS CORP. d/b/a
 KAMTECH RESTORATION CORP. d/b/a                                               ORDER
 KAMTECH SOLAR SOLUTIONS; SALAL
 CREDIT UNION f/k/a GROUP HEALTH
 CREDIT UNION; and FINANCIAL
 ASSISTANCE, INC.,

                                Defendants.



RONNIE ABRAMS, United States District Judge:

         On March 2, 2021, Plaintiffs Yohance Stewart and Theresa Hutchinson brought this action alleging

violations of the Fair Credit Reporting Act. On April 19, 2021, Plaintiffs filed affidavits of service stating that

Defendant Salal Credit Union (“Salal”) was served on March 4, 2021, Defendant Kamtech Solutions

Corporation (“Kamtech”) was served on March 8, 2021, and Defendant Financial Assistance, Inc. was served

on March 18, 2021.

         Financial Assistance, Inc. answered the complaint on April 9, 2021. The answers of Salal and Kamtech

were due on March 25, 2021 and March 29, 2021, respectively. Although both parties have appeared, neither

has responded to the complaint. They shall do so or seek an extension by April 30, 2021. If Salal and Kamtech

fail to do so, and Plaintiffs intend to move for default judgment, they shall do so by May 14, 2021.



SO ORDERED.

Dated:      April 21, 2021
            New York, New York

                                                        Ronnie Abrams
                                                        United States District Judge
